Notice of Pre-AIA  or AIA  Status 300
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1-10 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Dunn et al. (US 20080112845 A1) in view of Tuckerman et al. (US 5616172 A).
     	Regarding claim 1, Dunn discloses an air sterilizing system (abstract) (figs. 7-8) configured to eradicate airborne particulates for use in an HVAC return [0052] comprising:
a housing (figs. 7-8; 110), said housing equipped with a first frame (110 and/or unillustrated “frame”/structural support inside of 110), said first frame configured to contain an HVAC HEPA filter (200) [0063] ;
a 
a UVC radiation source (300) [0063], said UVC radiation source disposed within (300 in socket 302 in 304) said fixture (304) [0066];
wherein said fixture (304) [0066];is disposed behind said first frame (unillustrated “frame”/structural support inside of 110) within said housing (110);
wherein said UVC radiation source (300) is configured to cast UVC light [0063] towards air which has passed through said HVAC HEPA filter (200) [0063] (air moves from 112 to 114); and 
wherein said UVC light (from 300) penetrates all airborne particulates captured in the HVAC HEPA filter (200).
 	(figs. 7-8, UVC lamp 300, HEAP filter 200, filter 400, door 120, housing/first frame 110, 2nd frame (un-illustrated), air inlet 112, air outlet 114); 
	[0041] [0052] [0054] [0063] [0066] [0120].
     	But Dunn fails to explicitly disclose a second frame for supporting a UVC lamp.
    	Tuckerman, however, discloses an air sterilizer with a housing (figs. 1-8, of 22) with first frame (fig. 3, of 20, 26, 48, 28 for HEPA filter 46)   and second frame (of 26/42 for UV lamp 44) for supporting the components inside of the housing (22).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Dunn, with internal frames/structural support components for the HEPA filter and UV lamp, as taught by Tuckerman, to use as a substitution of one known generic non-descriptive component support for another (i.e. internal frames/structural support components for the HEPA filter and UV lamp) to obtain predictable structural support results.

     	Regarding claim 6, Dunn discloses a method of sterilizing the air (abstract) (figs. 7-8) within a structure equipped with a ducted central HVAC system having an HVAC air handler [0052] and HVAC return [0052] [0017] comprising: 
affixing a housing (figs. 7-8; 110) to the HVAC return 
wherein the housing is equipped with a first frame (110 and/or unillustrated “frame”/structural support inside of 110) containing a HEPA air filter (200) [0063];
wherein the housing is equipped with a 
wherein the 
connecting the UVC radiation source to power via at least one wire [0066];
air within the structure entering the HVAC return [0052] through the housing (air through 110 and out of 114)
the air first passing through the HEPA filter (200) [0063] (air moves from 112 to 114);;
the air exiting the HEPA filter (200) [0063] ;
the air passing by UVC radiation emitted from the UVC radiation source (300);
the UVC radiation (from 300) sterilizing the air; and
the air continuing to the HVAC air handler (air moves from 112 to 114) [0052].
	(figs. 7-8, UVC lamp 300, HEAP filter 200, filter 400, door 120, housing/first frame 110, 2nd frame (un-illustrated), air inlet 112, air outlet 114); 
	[0041] [0052] [0054] [0063] [0066] [0120]   
     	But Dunn fails to explicitly disclose a second frame for supporting a UVC lamp and use of screws for affixing.
    	Tuckerman, however, discloses an air sterilizer with a housing (figs. 1-8, of 22) with first frame (fig. 3, of 20, 26, 48, 28 for HEPA filter 46)   and second frame (of 26/42 for UV lamp 44) for supporting the components inside of the housing (22) and use of screws (fig. 10, 104) for affixing/connecting components together (col. 11, lines 1-20 Note screws 104) .
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Dunn, with internal frames/structural support components for the HEPA filter and UV lamp and affixing via screws, as taught by Tuckerman, to use as a substitution of one known generic non-descriptive component support and affixing technique/components for another (i.e. internal frames/structural support components for the HEPA filter and UV lamp and affixing via screws) to obtain predictable structural support results.

     	Regarding claim 2, Dunn discloses a door (120), said door connected to (via 110) said first frame (110 and/or unillustrated “frame”/structural support inside of 110) via two hinges [0047] (fig. 8, un-illustrated, door 120 is shown pivoting relative to 110).
[0047 Note side 120 hingeably attaches].

     	Regarding claim 3, Dunn discloses that said housing (figs. 7-8; 110) is connected to the HVAC return [0052] 
      	But Dunn fails to explicitly disclose use of screws for affixing/connecting components together.
    	Tuckerman, however, discloses an air sterilizer with a housing (figs. 1-8, of 22) with first frame (fig. 3, of 20, 26, 48, 28 for HEAP 46)   and second frame (of 26/42 for UV lamp 44) for supporting the components inside of the housing (22) and use of screws (fig. 10, 104) for affixing/connecting components together (col. 11, lines 1-20 Note screws 104) .
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Dunn, with affixing/connecting components together via screws, as taught by Tuckerman, to use as a substitution of one known affixing technique/components for another (i.e. affixing via screws) to obtain predictable structural support results.

     	Regarding claim 4, Dunn discloses that said first frame (110 and/or unillustrated “frame”/structural support inside of 110), and said support inside of 110) of said housing (figs. 7-8; 110) are made of a 
     	regarding claim 5, Dunn discloses that said first frame (110 and/or unillustrated “frame”/structural support inside of 110), and said 
     	But Dunn fails to explicitly disclose a second frame for supporting a UVC lamp.
    	Tuckerman, however, discloses an air sterilizer with a housing (figs. 1-8, of 22) with first frame (fig. 3, of 20, 26, 48, 28 for HEPA filter 46)   and second frame (of 26/42 for UV lamp 44) for supporting the components inside of the housing (22).
    	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA  applications) to combine/modify the invention of Dunn, with internal frames/structural support components for the HEPA filter and UV lamp, as taught by Tuckerman, to use as a substitution of one known generic non-descriptive component support and affixing technique/components for another (i.e. internal frames/structural support components for the HEPA filter and UV lamp) to obtain predictable structural support results.

     	Regarding claim 7, Dunn discloses opening a door (120) of the housing (figs. 7-8; 110) about hinges [0047] (fig. 8, un-illustrated, door 120 is shown pivoting relative to 110), revealing the HEPA filter (200) [0063] ;
changing [0054] the HEPA filter (200) [0063] once it has been soiled by use (200 can be removed, as shown in fig. 8, and therefore replaced when contaminated) [0047] [0054]; and
closing the door (120) of the housing [0047] [0054] 
[0047 Note side 120 hingeably attaches].
     	Regarding claim 8, Dunn discloses that the housing (figs. 7-8; 110) is composed of a 
     	Regarding claim 9, Dunn discloses that the first frame (figs. 7-8; 110 with 120/ unillustrated “frame”/structural support of 110) encases all four sides and edges of the HEPA filter (200) [0063] , while allowing maximum air passage (from 112 to 114).
     	Regarding claim 10, Dunn discloses that the UVC radiation (300) [0063] and HEPA filter (200) [0063] together eliminate all Coronaviruses, allergens, bacteria, mold, pollutants and other unhealthy air particulates from the air (air exiting 114 is filtered via HEPA 200 and sterilized via 300). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881